Citation Nr: 1742600	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-10 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a foot disorder, to include hammer toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her partner


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In December 2012, the Veteran testified during a Board videoconference hearing before an undersigned Veterans Law Judge. The transcript is associated with the claims file.

In March 2013, the Board remanded the claims of entitlement to service connection for hammertoes for additional development.  

In March 2016, the Veteran again testified at a videoconference hearing before an undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder. 

This matter was returned to the Board in December 2016, at which time the Board denied her claims for increased ratings for depression and sinusitis and remanded the present claim of service connection for a foot disorder for additional development.  Prior to that decision, appellant was offered a chance for a third hearing, but such was not requested.  Two Judges who held hearings, and a third Judge who will review the entire record, have entered this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.



FINDINGS OF FACT

1.  Hammer toes pre-existed the Veteran's service and unequivocally did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

2.  The Veteran does not have any other acquired foot disorder that was demonstrated as a result of service or event or occurrence therein.  Arthritis was first noted years post-service.


CONCLUSIONS OF LAW

1.  Hammertoes pre-existed service and were not clearly and unmistakably were not aggravated therein. 38 U.S.C.A. §§ 1111, 1131 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  Other acquired foot disorder, including a Morton's Neuroma was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield, supra. 

In this case, the RO provided the Veteran with compliant notification letters in September 2007, June 2008, and April 2013.

In addition, the duty to assist the Veteran has been satisfied in this case as to the issues decided herein. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with these claims. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was afforded VA examinations in April 2012, August 2013, and February 2017. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations, taken together, are adequate as they were predicated on a review of the claims file, a history solicited from the Veteran, full examinations, and  discussions of the symptoms provided in the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations for the issues decided in this appeal has been met. 

This appeal was remanded by the Board in March 2013 and December 2016.  The remand directed the AOJ to obtain outstanding records, issue a statement of the case, and provide the Veteran with VA examinations. The AOJ complied with the Board's remand instructions as to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The Veteran testified before the Board at hearings in December 2012 and March 2016.  At the hearings, the undersigned Veterans Law Judges explained the deficiencies in the Veteran's case and the type of evidence she would have to submit to cure these deficiencies. These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103 (c)(2) (2016).  There have been no contentions to the contrary.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Law and analysis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). The presumption of soundness applies only when a disease or injury was not noted upon entry to service. Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). In this case, as hammertoes were noted on her entrance examination, the presumption of soundness does not apply. 

As the hammertoes were noted upon entry into duty, and hence active service, the question becomes whether the disability was aggravated beyond natural progression during service. 38 U.S.C.A. § 1153. Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue. 38 C.F.R. § 3.306 (b). Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a noncombat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306 (b).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection for certain chronic diseases, including arthritis, may be presumed where shown to a compensable degree within 1 year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's August 1977 service entrance examination shows "hammertoes, crowded left fifth toe."  The Veteran denied having or ever having had "foot trouble."  A November 1977 orthopedic consultation showed "no hammertoes, overlapping left 5th toe, asymptomatic. Does not preclude satisfactory military service or wearing of combat boots."  In a March 1978 preliminary physical review, the Veteran denied foot trouble.  In a report of medical history upon separation in April 1980, the Veteran denied having or ever having had "foot trouble." A contemporaneous medical examination showed "hammer toes, crowded 5th left toe."  There are no additional complaints or treatment regarding her feet during service.  

In February 2008, the Veteran underwent bunion surgery on the right foot.  In a November 2011 treatment record, the Veteran was noted to have a left hallux abducto valgus bunion and a fifth toe adductovarus.  

In April 2012 the Veteran was afforded a VA foot examination. The examiner found that the Veteran did not have hammertoes, but noted that she had undergone foot surgery in January 2012 and that a hammertoe had been corrected.  Additionally, the examiner noted degenerative or traumatic arthritis in both feet and bilateral bunionectomies.  On the left foot, a mild residual hallux valgus was noted with a screw in distal fifth metatarsal (residuals from hammer toe corrective surgery).  The examiner opined that the Veteran's disorder was at least as likely as not due to service due to the November 1977 diagnosis of hammertoes in service.  (It is noted that this diagnosis was made prior to entry into active service.) No findings were made regarding the Veteran's preexisting condition or aggravation of such preexisting condition.  No further rationale was recorded.

At the Veteran's December 2012 hearing, she explained that her hammer toes began while in military service and that she had surgery to correct a left fifth hammer toe in January 2012. The Veteran's service treatment records include a 1977 entrance examination that notes an abnormality of the feet, described as hammer toes, crowded left fifth toe. 

The Veteran underwent a VA examination of the feet in August 2013.  The Veteran reported that the onset of her hammertoes was during her military service.  Specifically, she stated that the shoes and boots worn during constant marching were too small and tight and she had pain that progressively worsened.  Since her release from service, she reported having constant pain and undergoing multiple surgeries and bunionectomies.  The examiner noted that the Veteran's records indicate that she had a left fifth hammer toe at enlistment that remained unchanged by the time of separation.  The examiner opined that the Veteran's hammertoes clearly and unmistakably predated her military service and were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Specifically, the examiner opined

There is no objective medical evidence in provided in-service records to indicate that the [V]eteran's left 5th hammer toe was aggravated during military service.  The [V]eteran has undergone (post-military) bilateral 5th metatarsal osteotomies with pecutaneous screw placement.  Therefore, the [V]eteran did have a bilateral hammertoe condition since 2005 since she had a left 5th hammertoe condition at the time of enlistment [in] 1977 until surgery on 01/06/12 and the right foot bunionectomy was completed on 12/28/2011 which has corrected the bilateral 5th hammertoe condition.

The Veteran appeared at a Board hearing in March 2016.  She testified that she had a hard time running during service due to the provided shoes and her hammer toes came about as a result of the strategic running.  She stated that she has had pain in her feet ever since and she has had surgeries on both feet post-service.  Her partner also testified that the Veteran has had foot pain since service.  The Veteran also testified that was diagnosed with Morton's neuroma secondary to hammer toes.  

A VA opinion was issued in January 2017.  The examiner opined that: 

It is less likely than not that the Veteran's pre-existing condition of left 5th hammertoe was aggravated beyond its natural progression by military service. The [service treatment records are] silent with regard to any complaints of foot pain or pain related to the pre-existing hammer toe condition. The Veteran did not report foot pain at discharge. The BVA statement by the Veteran suggesting that there was a barrier to reporting of the medical condition is not supported by the [service treatment records] in which the Veteran reported for care of multiple physical complaints and conditions during service and likewise reported multiple physical complaints and conditions at discharge.

The testimony of the Veteran and her partner at the hearing regarding Veteran's impairment due to foot pain after service is not supported by the evidence in the VA medical records - specifically that the Veteran was a physical trainer for many years after service and prior to treatment of her foot conditions and that she reported running sprints, stair sprints, 3 miles every other day, etc, prior to her foot surgeries. Additionally the contribution of the Veteran's post-service job as a physical trainer to her podiatric conditions is not addressed in the hearing - specifically the issue addressed by [the Veteran's partner] on pages 7-8 of the BVA hearing regarding contributing causes. A baseline for the Veteran's foot condition can be established - no pain prior to service. No aggravation of condition was noted during service or can be attributed to service.

Regarding the diagnosed Morton's neuroma, the examiner opined that it was less likely than not due to service as it was diagnosed over 30 years after her discharge from service. 

The Board finds against the claim for service connection for a foot disorder. To that end, the Veteran's entrance examination showed a notation of hammer toes upon entry into service.  Therefore, the Board concludes that there is clear and unmistakable evidence that hammer toes pre-existed service. 

The Board also concludes that there is clear and unmistakable evidence that the pre-existing hammer toes were not aggravated during service.  In this regard, there were no complaints of foot pain or other symptoms related to the pre-existing hammer toes during her period of active service.  The Veteran's separation examination disclosed the finding of hammer toes existing prior to service with no related complaints. The February 2017 VA examiner also noted that there was a lack of objective evidence to support the Veteran complained of or was treated for any flare or aggravated symptoms related to this condition in-service which points against permanent aggravation beyond natural progression by service. Although the Veteran and her partner testified that she continued to experience foot pain since service, her separation examination and evidence of her physical activity, including running, as a physical trainer, do not support this contention.  

The VA examiner further noted that her Morton's neuroma was not diagnosed until 30 years after her discharge from service.  Arthritis, to the extent previously noted, was first shown to be present years after service.

In light of the above, the Board finds that the preexisting hammer toes were not aggravated by the Veteran's period of service. Although the Veteran reported pain in her feet during service, service treatment records clearly do not indicate any increase in the severity of the Veteran's foot disorder. The Board acknowledges the lay statements of record. The Board finds that the Veteran's lay statements are competent lay statements as to the existence of her symptoms; however, given the objective contemporaneous evidence showing no foot related complaints and post-service occupation that involved running and other physical activity, the Board does not find her lay statements to be determinative as to aggravation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The determination of whether a preexisting disability was aggravated by service is a question of fact. Doran v. Brown, 6 Vet App. 283, 286 (1994). The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file. The evidence establishes that there was no increase in severity during service. Here, the Board has afforded greater probative value to the opinions of the VA examiners. The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case. In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder. There are no opinions to the contrary. 

Finally, the Veteran's presently diagnosed foot disorders were diagnosed many years after service and there is no evidence that they are a result of service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)(the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection).
 
In sum, the most probative evidence of record is against finding that the Veteran's hammer toes were aggravated by service or that there is other pathology that was incurred in service. For the reasons stated above, service connection is denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a foot disorder, to include hammertoes, is denied. 



__________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals
__________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge
Board of Veterans' Appeals



____________________________
MICHAEL D. LYON
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


